Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Patent Application Publication 2008/0233983) in view of Rowland et al. (US Patent Publication 2002/0129264).
Regarding claims 1 and 18 Park et al. discloses server/ method operated based on a first protocol to a mobile terminal operated based on a second protocol, the server, comprising (see fig. 2, protocol transformer, section 50): 
an application programming interface (API) controller configured to obtain a control command for the home appliance to be transmitted via the second protocol of the mobile terminal (see fig. 2, section 80, see [0051] The home network control apparatus 120 converts a control signal corresponding to a text message using or according to a protocol compatible with a home network device, and operates the home network device in response to the converted control signal.);  
a filter configured to filter state information of the home appliance and convert the control command according to the first protocol based on the filtered state information of the home appliance (see fig. 1, section 120 fig. 2, section 80 see [0051-58] the home network control apparatus 120 converts a control signal corresponding to a text message using or according to a protocol compatible with a 
 a transmitter configured to transmit the control command converted according to the first protocol, to the home appliance, (see fig. 2, section 80 see[0051] the conversion of the control signal using the compatible protocol is  performed in order to operate the home network device) .  
a device interlock interface connected to the home appliance; an event receiver configured to receive the state information of the connected home appliance via the device interlock interface; a storage configured to store the state information; and (see [0063] Referring to FIG. 4, the home network control apparatus 400 includes a storage unit 410, a protocol converter 420, and a communication unit 430.  The storage unit 410 stores the command data corresponding to the text message to control the home network device 300.  Specifically, the storage unit 410 may store main command data and sub-command data in order to control the home network device 300.  Additionally, the storage unit 410 may store registration number data that is used to determine whether a corresponding number of a text message transceiver is registered in the home network control apparatus 400.  The storage unit 410 may generate operation completion message data and/or error message data that is used according to whether a registered number exists.).
an event transmitter configured to receive the state information of the home appliance, when an operating state of the home appliance is changed, and transmit the state information stored in the storage, to the mobile terminal in response to the API controller obtaining the control command (see [0063-64] The storage unit 410 may store or generate operation completion message data and/or error message data that is used according to whether a registered number exists.  The error message data may be a text message transmitted from a text message transceiver.)
Park et al. fail to specifically point out wherein the control command: protocol information about the second protocol, operated by the mobile terminal user information, for authenticating a user of the mobile terminal, and device information corresponding to the home appliance, and wherein the API controller determines the home appliance to be transmitted the control command based on the device information as claimed.
However Rowland et al. teaches wherein the control command comprises: protocol information about the second protocol, operated by the mobile terminal user information, for authenticating a user of the mobile terminal, and device information corresponding to the home appliance, and wherein the API controller determines the home appliance to be transmitted the control command based on the device information ( see fig. 5, see [0070-72] Clients 506 wishing to connection to the TCP port of the Network Handler 501 are first looked up in the appropriate ACL 508 table.  If the client is listed in the ACL 508 then it is allowed to proceed to full authentication. Therefore authentication information is sent to check ACL table. The Network Handler 501 can be expanded to provide a large number of authentication mechanisms for client and server communication depending on the needs of the system.  The list will include device information corresponding to the home appliance as broadly claimed.  The Server 507 may negotiate the default protocol to be used upon accepting the Client 506 through the 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Park et al. invention with Rowland et al. invention because Rowland et al. invention provides a computer security and management system that enables a distributed framework for command, control and communication that enables systems, devices and operational personnel to interact with a network as a unified entity (see Rowland et al. [0006]).
Regarding Claim 27 Park et al. in view of Rowland et al. discloses everything as applied above (see claim 18). 
Wherein the mobile terminal to be transmitted the stored state information is determined based on the user information by the API controller (see [0063] The storage unit 410 stores the command data corresponding to the text message to control the home network device 300.  Specifically, the storage unit 410 may store main command data and sub-command data in order to control the home network device 300.  Additionally, the storage unit 410 may store registration number data that is used to determine whether a corresponding number of a text message transceiver is registered in the home network control apparatus 400.  The storage unit 410 may store or generate operation completion message data and/or error message data that is used according to whether a registered number exists.  The error message data may be a text message transmitted from a text message transceiver.
Response to Arguments
4.	Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive. 
In the remarks on pg. 6-7 of the amendment, the applicant contends that Park et al. in view of Rowland et al.  does not teach or suggest “a filter configured to filter state information of the home 
Examiner respectfully disagrees Park et al. teaches  in fig. 1, section 120 fig. 2, section 80  and [0051-58] the home network control apparatus 120 converts a control signal corresponding to a text message using or according to a protocol compatible with a home network device, and operates the home network device in response to the converted control signal.  Home network devices (i.e., devices in the home network) may use different protocols according to, for example, a manufacturer.  Accordingly, the conversion of the control signal using the compatible protocol may be performed in order to operate the home network device. The SMSC 30 extracts information relating to a sender's number, a receiver's number, and/or information on service costs (reads on state information).  Furthermore, the SMSC 30 extracts the information from a text message for a designated number, transmits the extracted information to a service provider, and sends the text message for the designated number to a designated number provider.  In [0058] Park et al. teaches the protocol transformer 50 converts a control signal corresponding to the text message sent from the SMSC 40 using a protocol compatible with the home network device 80.  The protocol transformer 50 may be implemented as an application or service that may be provided on the protocol transformer 50, the H/N server 60, or the home gateway 70. Therefore Park et al. in view of Rowland et al. teaches claim limitation and is not patentable distinct as amended. 
In the remarks on pg. 7-8 of the amendment, the applicant contends that Park et al. in view of Rowland et al.  does not teach or suggest “wherein the control command comprises: protocol information about the second protocol, operated by the mobile terminal user information, for authenticating a user of the mobile terminal, and device information corresponding to the home appliance,”
The Server 507 may negotiate the default protocol to be used upon accepting the Client 506 through the network ACL 508.  The Server 507 default protocol may be set by the system administrator.  Provided protocols that allow for mutual authentication are preferred. Therefore user information, authentication, and protocol(s) information are taught by Rowland et al. and are not patentable distinct. 
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        June 16, 2021
 
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462